DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on May 6, 2021 has been received and fully considered.  
Previous claim rejections made under 35 U.S.C. 112 (a) and (b) which were indicated in the Office action dated January 7, 2021 are withdrawn in view of applicant’s amendment made to claims 1, 5 and 16, which replaces the term “base” with “gel forming agent”. 
Previous claim rejection made under 35 U.S.C. 103 made in view of Razzak et al. (US 20100143510 A1) in view of Rajagopalan et al. (US 20170119785 A1) is withdrawn in view of applicant’s remarks. 
A new rejection is made in view of further consideration. 


New: Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Razzak et al. (US 20100143510 A1, published on June 10, 2010) (“Razzak” hereunder) in view of Rajagopalan et al. (US 20170119785 A1, published on May 4, 2017) (“Rajagopalan” hereunder) and Cady et al. (US 20140271526 A1, published on September 18, 2014) (“Cady” hereunder).
Razzak teaches a veterinary teat sealant comprising bismuth subnitrate (about 55 wt % to about 75 wt %, particularly about 65 wt %) and liquid paraffin, aluminum stearate and/or silicone dioxide.  See [0027, 0070]; instant claims 1, 5 and 10.  The reference teaches thickeners such as silica is used at a concentration of about 0.1 wt % to about 2 wt %, wherein it can be about 0.8 wt %.  See [0035].  The reference further teaches that the base formulation can be a gel comprising aluminum stearate and liquid paraffin.  See [0036]. 
Regarding the concentration of aluminum stearate, Razzak teaches that the gelling agent can be used in the amount about 0.1% to about 10%, about 1% to about 5%, about 2% to about 4% w/w, etc. See [0033].  It is well settled in patent law that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, since the reference sets forth the function and workable ranges of aluminum stearate as the gelling agent, discovery of the optimal concentration by 
  The reference fails to specifically indicate a syringe containing the sealant composition in the amount as presently claimed. 
Rajagopalan teaches teat sealants are typically applied using a standard 5 or 6 ml syringe, and the effective amount of the teat sealant forms the desired physical barrier in a teat canal to prevent or treat a mammary disorder depends upon the dairy animal species and size of its tits.  See [0091].  The reference goes on to teach: 
Typically, a volume of about 2 ml to about 3 ml is satisfactory to adequately fill the teat canal, and the amount may vary and can be easily titrated by the handler infusing the sealant into the teat.  In some embodiments, about 0.5 to about 5.0 mL of the composition will be administered to an animal teat, preferably about 1.0 to about 4.0 mL, more preferably about 2.0 mL or higher, and even more preferably about 3.0 mL can be administered.  Formulations may be pre-loaded into syringes for easy unit dose administration. 

Regarding claims 1-4, it would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Razzak and optimize the adequate amount of the sealant needed to prevent or treat mastitis in an animal as motivated by Rajagopalan.  The skilled artisan would have been motivated to so, as the latter teaches that a volume of about 2-3 ml, or from about 0.5 ml to about 5.0 ml is suitable to fill the teat canal, while the effective amount of the teat sealant varies depending on the animal species and the size of the teats.  Thus varying the amount of the pre-loaded sealant in the syringes would only take one of ordinary skill in the art. 
Amended claim 1 requires a thixotropic agent which comprises a colloidal anhydrous silica.  Although Razzak suggests using silica to thicken the prior art gel composition, the reference fails to specifically suggest a thixotropic agent. 
Cady teaches a veterinary composition in the form of thickened gel which is administered to the teats of a dairy cow. Paragraph [0083] teaches: 
Veterinary compositions of the invention may be in the form of thickened (or viscosity modified) solutions, gels, ointments, suspensions, pastes, or any other suitable dosage form. For example, the formulation may be a gel, which is safe and easy to administer to the teats of a dairy cow. The viscosity of such a gel may be adjusted by any veterinarily or pharmaceutically safe and effective rheology/viscosity modifier. In an embodiment, the veterinary gel may be thixotropic, in that its viscosity decreases when shear force is applied (e.g. squeezing a tube of toothpaste allows the paste to flow). Thus, in an embodiment, the compositions may be shear thinning.

Cady further teaches a paste composition comprising bismuth subnitrate, a gel base comprising liquid paraffin, aluminum stearate and silicon dioxide, wherein fumed silica, such as Aerosil is used as a thixotropic agent.  See [0091].  
Thus it would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Razzak and used fumed silica such as Aerosil to modify the viscosity/rheology of the Razzak composition and make the composition thixotropical as motivated by Cady.  The skilled artisan would have been motivated to do so with a reasonable expectation of successfully making the Razzak composition thixotropic, as 1) both Razzak and Cady teach a teat sealant composition in a syringe for administration to the teat canal comprising bismuth subnitrite, liquid paraffin, aluminum stearate and silica; and 2) Cady suggests making such composition thixotropic for dispensing from the delivery device from application of shear force; and 3) Cady teaches that fumed silica is used to impart shear-thinning property in such composition.    

Regarding claims 5-7, it is viewed that the prior art sealant that are combined by the teachings/suggestions of prior art would have a similar density as that of the composition of the present invention since both are directed to similar gel-based teat sealant compositions made suitable for administration to the teat canal of a dry cow using a syringe.  Thus the weight of the two sealants would be the same or similar.  
Regarding claims 12 and 13, Razzak teaches thickeners such as silica is used at a concentration of about 0.1 wt % to about 2 wt %, wherein it can be about 0.8 wt %.  See [0035].  Since 

Response to Arguments
Applicant’s arguments filed on May 6, 2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cady as explained above.

Conclusion
No claims are allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617